GRAVES, P. J.
In this case I only concur in the result reached by our learned Commissioner. I do not agree to what he says about the “presumption of due care.” This is a presumption indulged by the law ex necessitate. When the man is dead and there is no evidence as to his conduct at the time of the accident, the law through the very necessity of the case indulges the presumption of due care. Presumptions of this character are presumptions of fact — and the presumption takes flight upon the appearance of the facts themselves. When the facts themselves are in evidence there is no place for a presumption as to those facts. The presumption is only indulged in the absence of evidence as to the fact of due care. In this case the partner of deceased was a witness on behalf of plaintiff and detailed the facts surrounding the accident. Such proof of the facts is the matter to be weighed by the jury, and there should not be added in *195the scale a presumption of fact which has been displaced by the proof of the fact. Such I tbinh is the rule of this court.
Lamm and Woodson, JJ., concur in these views.